HAI-IN, J.
Heard on petition for relief from an assessment in the sum of $200.00 assessed upon intangible personal property paid under protest to the town of Barrington by the petitioner, Henry P. Stone.
The testimony is that on June 15, 1923, the petitioner, a resident of Bar-rington, appeared before the Tax Assessors of the town of Barrington and presented a sworn statement of his tangible and intangible personal property, which is filed with the papers in the case and marked Petitioner’s Exhibit A. In said exhibit, under the heading “Intangible Personal Property” it appears that debts receivable, secured by mortgage notes, amount to $18,447.23. On said date petitioner *151also liad in his name various real estate mortgages which he had theretofore assigned and transferred to others by instruments which on said date had not been recorded. At the hearing the petitioner testified as to the names of the various holders of these mortgages and the dates of the transfers.
For Petitioner: Huddy, Emerson & Moulton.
For Respondents: Walling & Walling.
The question raised by the respondents is whether the record ownership of a mortgage is conclusive as to real ownership of the notes secured by the same. As there is no law in Rhode Island requiring the recording of such transfers and nothing in the case to show that recording was withheld for any particular purpose, it seems quite clear that the ownership of these mortgages at the time that petitioner filed his statement with the Board of Assessors was in the various parties to whom these mortgages had been transferred and not in petitioner, ánd for this reason it was improper to tax the petitioner upon the same or for any amount in excess of the sum set out in his return, which, so far as appeared after a very thorough examination, was a truthful return of the property of this petitioner.
Petitioner is entitled to relief in accordance with the prayer of the petition.